Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 1 of 8 PageID #: 287




                                 EXHIBIT A
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 2 of 8 PageID #: 288



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


      TACTUS TECHNOLOGIES, LLC,                    §
                                                   §
            Plaintiff,                             §
                                                   §         Case No. 2:20-CV-00040-JRG-RSP
      v.                                           §
                                                   §
      HMD GLOBAL OY,                               §             JURY TRIAL DEMANDED
                                                   §
             Defendant.                            §
                                                   §

                                   DOCKET CONTROL ORDER

           In accordance with the scheduling conference held in this case, it is hereby ORDERED

  that the following schedule of deadlines is in effect until further order of this Court:

      Sample Dates        Proposed
      Provided by the     Modifications
      Court

      July 12, 2021                                *Jury Selection – 9:00 a.m. in Marshall, Texas

      June 14, 2021                                * If a juror questionnaire is to be used, an editable
                                                   (in Microsoft Word format) questionnaire shall be
                                                   jointly submitted to the Deputy Clerk in Charge by
                                                   this date. 1

      June 7, 2021                                 *Pretrial Conference – 1:30 p.m. in Marshall,
                                                   Texas before Judge Roy Payne




  1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
  Advance of Voir Dire.
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 3 of 8 PageID #: 289




   June 1, 2021                        *Notify Court of Agreements Reached During Meet
                                       and Confer

                                       The parties are ordered to meet and confer on any
                                       outstanding objections or motions in limine. The
                                       parties shall advise the Court of any agreements
                                       reached no later than 1:00 p.m. three (3) business
                                       days before the pretrial conference.

   June 1, 2021                        *File Joint Pretrial Order, Joint Proposed Jury
                                       Instructions, Joint Proposed Verdict Form,
                                       Responses to Motions in Limine, Updated Exhibit
                                       Lists, Updated Witness Lists, and Updated
                                       Deposition Designations

   May 24, 2021                        *File Notice of Request for Daily Transcript or Real
                                       Time Reporting.

                                       If a daily transcript or real time reporting of court
                                       proceedings is requested for trial, the party or
                                       parties making said request shall file a notice with
                                       the Court and e-mail the Court Reporter, Shelly
                                       Holmes, at shelly_holmes@txed.uscourts.gov.

   May 17, 2021     May 19, 2021       File Motions in Limine

                                       The parties shall limit their motions in limine to
                                       issues that if improperly introduced at trial would be
                                       so prejudicial that the Court could not alleviate the
                                       prejudice by giving appropriate instructions to the
                                       jury.

   May 17, 2021     May 19, 2021       Serve Objections to Rebuttal Pretrial Disclosures

   May 10, 2021     May 12, 2021       Serve Objections to Pretrial Disclosures; and Serve
                                       Rebuttal Pretrial Disclosures

   April 26, 2021   April 28, 2021     Serve Pretrial Disclosures (Witness List, Deposition
                                       Designations, and Exhibit List) by the Party with the
                                       Burden of Proof




                                      -2-
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 4 of 8 PageID #: 290




      April 19, 2021                              *Response to Dispositive Motions (including
                                                  Daubert Motions). Responses to dispositive
                                                  motions that were filed prior to the dispositive
                                                  motion deadline, including Daubert Motions, shall
                                                  be due in accordance with Local Rule CV-7(e), not
                                                  to exceed the deadline as set forth in this Docket
                                                  Control Order. 2 Motions for Summary Judgment
                                                  shall comply with Local Rule CV-56.

      April 5, 2021                               *File Motions       to    Strike Expert    Testimony
                                                  (including               Daubert            Motions)

                                                  No motion to strike expert testimony (including a
                                                  Daubert motion) may be filed after this date without
                                                  leave of the Court.

      April 5, 2021                               *File Dispositive Motions

                                                  No dispositive motion may be filed after this date
                                                  without leave of the Court.

                                                  Motions shall comply with Local Rule CV-56 and
                                                  Local Rule CV-7. Motions to extend page limits
                                                  will only be granted in exceptional circumstances.
                                                  Exceptional circumstances require more than
                                                  agreement among the parties.

      March 29, 2021      March 31, 2021          Deadline to Complete Expert Discovery

      March 15, 2021      March 17, 2021          Serve Disclosures for Rebuttal Expert Witnesses

      February 22, 2021   February 24, 2021       Deadline to Complete Fact Discovery and File
                                                  Motions to Compel Discovery

      February 22, 2021   February 24, 2021       Serve Disclosures for Expert Witnesses by the Party
                                                  with the Burden of Proof

      February 26, 2021                           Comply with P.R. 3-7 (Opinion of Counsel
                                                  Defenses)


  2
    The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
  oppose a motion in the manner prescribed herein creates a presumption that the party does not
  controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
  If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
  Motions, the deadline for Response to Dispositive Motions controls.



                                                  -3-
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 5 of 8 PageID #: 291




   February 5, 2021                        *Claim Construction Hearing – 9:00 a.m. in
                                           Marshall, Texas before Judge Roy Payne

   January 22, 2021    January 26, 2021    *Comply with P.R.          4-5(d)   (Joint   Claim
                                           Construction Chart)

   January 15, 2021    January 25, 2021    *Comply with P.R.         4-5(c)    (Reply   Claim
                                           Construction Brief)

   January 8, 2021     January 18, 2021    Comply with P.R. 4-5(b) (Responsive Claim
                                           Construction Brief)

   December 28, 2020   January 4, 2021     Comply with P.R. 4-5(a) (Opening Claim
                                           Construction Brief) and Submit Technical Tutorials
                                           (if any)

                                           Good cause must be shown to submit technical
                                           tutorials after the deadline to comply with P.R. 4-
                                           5(a).

   December 28, 2020   December 16, 2020   Deadline to Substantially Complete Document
                                           Production and Exchange Privilege Logs

                                           Counsel are expected to make good faith efforts to
                                           produce all required documents as soon as they are
                                           available and not wait until the substantial
                                           completion deadline.

   December 11, 2020                       Comply with P.R. 4-4 (Deadline to Complete Claim
                                           Construction Discovery)

   December 4, 2020                        File Response to Amended Pleadings

   November 20, 2020                       *File Amended Pleadings

                                           It is not necessary to seek leave of Court to amend
                                           pleadings prior to this deadline unless the
                                           amendment seeks to assert additional patents.

   November 13, 2020                       Comply with P.R. 4-3 (Joint Claim Construction
                                           Statement)

   October 23, 2020                        Comply with P.R. 4-2 (Exchange Preliminary Claim
                                           Constructions)

   October 2, 2020                         Comply with P.R. 4-1 (Exchange Proposed Claim
                                           Terms)



                                           -4-
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 6 of 8 PageID #: 292




      August 31, 2020    September 2, 2020       Comply with Standing Order Regarding Subject-
                                                 Matter Eligibility Contentions 3

      August 31, 2020    September 2, 2020       Comply with       P.R.    3-3   &   3-4   (Invalidity
                                                 Contentions)

      August 10, 2020                            *File Proposed Protective Order and Comply with
                                                 Paragraphs 1 & 3 of the Discovery Order (Initial and
                                                 Additional Disclosures)

                                                 The Proposed Protective Order shall be filed as a
                                                 separate motion with the caption indicating whether
                                                 or not the proposed order is opposed in any part.

      August 3, 2020                             *File Proposed Docket Control Order and Proposed
                                                 Discovery Order

                                                 The Proposed Docket Control Order and Proposed
                                                 Discovery Order shall be filed as separate motions
                                                 with the caption indicating whether or not the
                                                 proposed order is opposed in any part.

      July 27, 2020                              Join Additional Parties

      July 6, 2020                               Comply with P.R. 3-1 & 3-2 (Infringement
                                                 Contentions)
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

          Mediation: While certain cases may benefit from mediation, such may not be appropriate
  for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
  benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
  ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
  mediation within fourteen days of the issuance of the Court’s claim construction order. As a
  part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
  mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
  the Parties should set forth a brief statement of their competing positions in the Joint Notice.




  3
   _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
  Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
  YU5P]



                                                 -5-
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 7 of 8 PageID #: 293



          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies of
  the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
  to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
  than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

           Lead Counsel: The Parties are directed to Local Rule CV-11(a), which provides that “[o]n
  the first appearance through counsel, each party shall designate a lead attorney on the pleadings or
  otherwise.” Additionally, once designated, a party’s lead attorney may on be changed by the filing
  of a Motion to Change Lead Counsel and thereafter obtaining from the Court an Order granting
  leave to designate different lead counsel.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”

          Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
  the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
  shall also specify the nature of each theory of infringement, including under which subsections of
  35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or


                                                   -6-
Case 2:20-cv-00040-JRG-RSP Document 21-1 Filed 08/04/20 Page 8 of 8 PageID #: 294



  infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
  theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
  written description, enablement, or any other basis for invalidity. The Defendant shall also specify
  each prior art reference or combination of references upon which the Defendant shall rely at trial,
  with respect to each theory of invalidity. The contentions of the Parties may not be amended,
  supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                  -7-
